h GUIDRY, J.,
dissenting.
Based on the particular facts of this case, I disagree with the majority opinion. I find on the record in this matter that a disciplinary action was taken without affording appellant his constitutionally guaranteed due process rights. The appointing authority gave a written reason for forcing the appellant to utilize his compensatory time and that reason was clearly disciplinary and punitive in nature and thereby falls under Civil Service Rule 12.7. If the appointing authority had not expressed this disciplinary and punitive basis for their action, I would have agreed with the majority that this was a Civil Service Rule 11.29 matter. Therefore, I respectfully dissent.